Citation Nr: 0329308	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  98-09 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

2.  Entitlement to service connection for loss of visual 
acuity.  

3.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for impairment of the 
left distal fibula, currently rated 20 percent disabling.  

5.  Entitlement to an increased rating for residuals of a 
fracture to the right zygomatic arch, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from February 1948 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In April 
1998, the veteran testified at a personal hearing at the RO.  
A transcript of that hearing is of record.  The RO has 
certified to the Board the appellate issues dealing with 
service connection for right knee disability and increased 
ratings for hemorrhoids, left fibula disability and 
disability of the right zygomatic arch.  For reasons 
explained in the remand portion of the following decision, 
the Board has also listed on the cover page the issue of 
service connection for loss of visual acuity. 

Regarding the issue of new and material evidence, the RO 
determined in a November 1996 rating decision that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for a right knee disorder.  
The veteran disagreed with the RO's determination and 
completed an appeal on the matter.  It appears that the RO 
subsequently reopened the veteran's claim, but denied the 
decision on the merits.  Nevertheless, despite the RO's 
decision under the new and material evidence analysis, the 
Board must first review the RO's decision under that analysis 
to determine if the claim has been properly reopened before a 
merits analysis can be accomplished.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed.Cir. 2001).  

Review of the claims file reveals that during the course of 
this appeal, the RO granted the veteran's claim on appeal for 
entitlement to service connection for Bells palsy.  That 
issue is therefore not in appellate status.  Moreover, by 
rating decision in February 2000, the RO assigned a 10 
percent rating for service-connected disease of the auditory 
canal.  This is this highest schedular rating available for 
this disability and the veteran was informed that this 
constituted a full grant of the benefit sought as to that 
issue.  

By June 1997 and June 1998 decisions, the RO increased the 
rating for the veteran's service-connected right zygomatic 
arch disability to 10 and 20 percent, respectively.  By April 
1996 and September 2000 decisions, the RO increased the 
rating for the veteran's left distal fibula disability, 
respectively.  However, inasmuch as these actions 
accomplished during the course of the appeal resulted in the 
assignment of less than the maximum available benefit and 
since the veteran has not limited his appeal to these 
specific ratings, the matters remains in appellate status.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2000, the veteran raised the issue of entitlement 
to service connection for left leg disability.  In March 
2002, the veteran indicated a desire to reopen his claim for 
entitlement to service connection for right hip disability.  
In April 2002, the veteran raised an issue of entitlement to 
a total disability based upon individual unemployability.  As 
these matters have not yet been addressed, they are referred 
to the RO for the appropriate action.  


FINDINGS OF FACT

1.  By rating decision in February 1978, the RO denied 
service connection for a right knee disorder; a notice of 
disagreement was not received to initiate an appeal from the 
February 1978 rating decision.

2.  Evidence received since the February 1978 rating decision 
is so significant that it must be considered in order to 
decide fairly the merits of the veteran's claim of service 
connection for a right knee disorder.  

 
CONCLUSIONS OF LAW

1.  The February 1978 rating decision is the most recent 
final determination which effectively denied the veteran's 
underlying claim of service connection for a right knee 
disorder.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the 
veteran's claim of service connection for a right knee 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In February 1978, the RO denied the veteran's claim for 
service connection for a right knee injury.  The RO noted 
that the veteran's service medical records indicated 
treatment for the knee in service, and it was determined that 
the knee condition as manifested in service was acute and 
transitory.  The RO sent notice of the decision to the 
veteran, and a notice of disagreement was not received to 
initiate an appeal from that determination.  Therefore, the 
February 1978 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  

In July 1996, the veteran submitted a claim to reopen for a 
right knee disorder.  In a November 1996 rating decision, the 
RO determined that new and material evidence had not been 
received.  The RO determined that the evidence of record 
cumulative of evidence previously considered, in that, 
although the service medical records showed treatment of the 
right knee in service, the service medical records and post-
service records did not show a chronic impairment of the 
right knee.  The veteran was advised to show that he had 
chronic impairment of the right knee at his retirement from 
service in 1968.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The Board notes here that the provisions of 38 C.F.R. 
§3.156(a) were subsequently amended.  See 66 Fed. Reg. 45620- 
45632 (August 29, 2001).  The amended version, however, is 
only applicable to claims filed on or after August 29, 2001.  
The change in the regulation therefore does not impact the 
present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims held that the prior holding in 
Justus that the evidence is presumed to be credible was not 
altered by the Federal Circuit decision in Hodge.  The 
"benefit of the doubt doctrine," however, does not apply to 
the preliminary question as to whether new and material 
evidence has been received to reopen a claim.  Martinez v. 
Brown, 6 Vet.App. 462 (1994).

As noted in the introduction, the RO, after the veteran had 
perfected an appeal from the October 1997 determination not 
to reopen the claim, appears to have reopened the claim since 
in the February 2000 rating decision, service connection for 
a right knee disorder was denied on the merits.  Again, 
however, the Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed.Cir. 2001).  Accordingly, this initial determination of 
whether there is new and material evidence to reopen the 
claim for service connection for a right knee disorder is 
hereby discussed.  

Evidence of record at the time of the February 1978 rating 
decision consists of service medical records, private 
treatment and VA medical records.  Service medical records 
reflect that the veteran was treated in service in August 
1965 for right knee pain.  An Abstract of Medical History 
shows a diagnosis of contusion of the right knee, and that 
the veteran had 2 sick days associated with this diagnosis.  
Private medical records received for the record were 
referable to other ailments.  Upon VA examination in June 
1975, there was no diagnosis for the right knee.  

Evidence received since the February 1978 rating decision 
includes VA treatment records and examination reports, 
private records and personal hearing testimony.  VA 
orthopedic examination reports in April 1985, March 1996, May 
1997 are not referable to the right knee.  At the May 1997 VA 
examination for the bones, 

At his personal hearing in April 1998, the veteran testified 
to no substantive comments about his right knee.  

VA treatment records dated in April 1998 show that the 
veteran was seen for orthopedic problems, including for the 
right knee.  It was noted that he injured himself on active 
duty in the 1940's while playing football.  X-rays showed 
moderate degenerative changes in the right knee.  The 
assessments included right knee pain and degenerative joint 
disease of the right knee.  

VA examination in July 2000 was not referable to the knees.  
VA outpatient treatment record, dated in October 2000 showed 
that the veteran was refereed to VA orthopedic department for 
a possible right knee replacement.  In November 2000, he was 
seen for right knee pain, and the assessment was degenerative 
joint disease.  History of arthritis of the knee was noted in 
December 2000.  

The veteran submitted another copy of his service medical 
record, which showed a diagnosis of right knee contusion in 
September 1949.  Newly received evidence also includes VA 
treatment records, and lay statements, which are mostly 
referable to other service-connected and non service-
connected disorders, not at issue in this appeal.  

With regard to the claim to reopen, the additional evidence 
submitted in the form of the VA treatment records from 1998 
and 2000 contains evidence that was not previously considered 
which bears directly and substantially on the specific issue 
under consideration; that is, review of the record by 
physicians and statements indicating that the veteran 
currently has a right knee disorder and that it is 
degenerative in nature.  That is, unlike the medical record 
in 1978, the record now shows post-service treatment for the 
right knee, and that the condition is of a degenerative 
nature.  The RO stated that the veteran needed to show that 
he had a right knee disorder was other than acute and 
transitory in service.  The new evidence raises the 
possibility that his current degenerative right knee disorder 
had its onset in service, and upon reopening the claim, a 
nexus opinion can be sought.  

As this is evidence is so significant that it must be 
considered in order to decide fairly the merits of the claim, 
the Board finds that the veteran has submitted new and 
material evidence relative to his claim to reopen the issue 
of entitlement to service connection for a right knee 
condition.  See 38 C.F.R. § 3.156.  

The Board acknowledges that the Veterans Claims Assistance 
Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was enacted during the 
pendency of the veteran's appeal.  As the Board has 
determined that new and material evidence has been submitted 
relative to the service connection claim for a right knee 
disorder, further action under the Veterans Claims Assistance 
Act of 2000 will be accomplished as part of the development 
of the underlying claim for service connection.


ORDER

The claim of entitlement to service connection for right knee 
disability has been reopened.  To this extent only, the 
benefit sought on appeal is granted.


REMAND

Regarding the reopened claim of entitlement to service 
connection for a right knee disorder, it must be remanded for 
compliance with the duty to assist provisions of VCAA.  The 
veteran should undergo VA examination to determine the 
etiology of his current right knee disorder.  

Regarding the claim of entitlement to service connection for 
loss of visual acuity, service connection was denied in a 
March 1997 rating decision.  In March 1997, the veteran 
submitted a notice of disagreement, and the RO issued a 
statement of the case in June 1997.  The veteran did not 
perfect an appeal.  The claim was again denied in a February 
2000 rating decision.  Notice was given to the veteran in 
March 2000.  On October 31, 2000, a  notice of disagreement 
was received to initiate an appeal as to this issue.  The RO 
has not issued a statement of the case addressing the 
veteran's notice of disagreement regarding the claim to 
reopen for service connection for an eye disorder.  The 
proper course of action is to remand the matter to the RO.  
Manlincon v. West, 12, Vet.App. 238 (1999). 

Regarding the claim for entitlement to an increased rating 
for hemorrhoids, the veteran should be afforded a current VA 
examination to determine the current level of severity for 
this disorder.  

Regarding the claim for entitlement to an increased rating 
for impairment of the left distal fibula, currently rated 20 
percent disabling, procedural history reveals that service 
connection was granted for the left ankle disorder in 
February 1978, and a zero percent disability rating was 
assigned.  That rating was confirmed in May 1985.  In August 
1995, the veteran initiated a claim for increase.  In an 
April 1996 rating decision, the RO increased the disability 
from zero to 10 percent, effective August 1995, the date of 
the claim.  In a September 2000 rating decision, the RO 
increased the rating from 10 to 20 percent, effective April 
2000.  The veteran's last examination for this disability was 
in July 2000, and he should undergo VA examination to 
determine the current level of severity for his left ankle 
disorder.  

Regarding the claim for entitlement to an increased rating 
for residuals of a fracture to the right zygomatic arch, 
currently evaluated as 20 percent disabling, service 
connection was granted for this disorder in July 1975, and a 
zero percent rating was assigned.  In August 1995, the 
veteran initiated a claim for increase.  In April 1996, the 
RO denied the veteran's claim.  In a June 1997 rating 
decision, the evaluation was increased to 10 percent, 
effective August 1995.  In June 1998, the evaluation was 
increased to 20 percent disabling, effective August 1995.  
The veteran submitted records directly to the Board in 
January 2003.  Therein, he indicated that he may have had 
additional treatment for his service-connected disability of 
a fracture to the right zygomatic arch.  These records should 
be retrieved, and the veteran should undergo a current VA 
examination to determine the level of severity of this 
disability.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).   

2.  The RO should undertake appropriate 
action pursuant to 38 C.F.R. § 19.26 
(2003), including issuance of a statement 
of the case, in response to the October 
2000 notice of disagreement initiating an 
appeal on the issue of whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for loss of visual acuity.  It 
is noted again that this claim was 
previously denied by the RO in 1997.  The 
veteran and his representative should be 
notified of the requirement that a timely 
substantive appeal must be received to 
complete the appeal as to that issue.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for residuals of 
a fracture to the right zygomatic arch 
since 1998, as indicated in the veteran's 
correspondence to the Board in January 
2003.  After securing the necessary 
releases, the RO should obtain these 
records.

4.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of his current right knee 
disorder.  In particular, the examiner is 
asked to opine whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current chronic 
right knee disability, to include any 
degenerative joint disease of the right 
knee, was manifested during service or 
within one year of discharge from 
service, or is otherwise related to any 
inservice right knee complaints or 
symptomatology.  The examiner is asked to 
comment on the veteran's in-service 
treatment for right knee contusion and 
pain.  The claims folder should be made 
available to the examiner for review 
before the examination. 

5.  The veteran should be afforded an 
appropriate VA examinations to determine 
the current level of severity of his 
service-connected hemorrhoid, left ankle 
distal fibula, and right zygomatic arch 
disabilities.  The claims folder should 
be made available to the examiners for 
review in connection with the 
examinations.  All examination findings 
should be clearly reported to allow for 
evaluation under the criteria set forth 
for the disabilities in VA's Rating 
Schedule. 

6.  After completion of the above, the RO 
should review the expanded record and re-
adjudicate the issues on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



